DETAILED ACTION
This office action is in response to  after final  filed on 04/18/2022.
Claims 1-10, 15-18, 20, and 29-34 are pending of which claims 1 and 20 are independent claims  and claims 11-14, 19, 21-28, and 35-36 are canceled.
Information disclosure
IDS filed on 07/09/2019, 12/03/2020, and 01/31/2022 is considered.
Allowable Subject Matter
Claims 1-10, 15-18, 20, and 29-34 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with joint traffic direction scheduler based on the detection of a change of a ratio of downlink-to-uplink (DL:UL) traffic in one or more buffers determines the TDD mode of the traffic to be dynamic or static  and the transmission direction of the traffic to be used by each cell during an upcoming period of time including one or more transmission time intervals (TTIs) of each cell.

Claims 1-4, 6-10, and 15-18  are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “… obtaining, by the joint traffic direction scheduler, TDD operation information from each cell of the multiple cells in the coordination group; determining, by the joint traffic direction scheduler and based on the obtained TDD operation information, a transmission direction to be used by each cell during an upcoming period of time including one or more transmission time intervals (TTIs) of each cell” as specified in claim 1.  

Claims 20, 29-34 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 20,    “…indicating, by the joint traffic direction scheduler, to each cell the determined transmission direction to be used by that cell during the one or more TTIs” as specified in claim 20.  



The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:

Chen (US Pub. No. 20170111160) discloses for TTIs in the same subframe the direction of the traffic is scheduled dynamically. However the disclosure of  Chen taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with obtaining, by the joint traffic direction scheduler, TDD operation information from each cell of the multiple cells in the coordination group; determining, by the joint traffic direction scheduler and based on the obtained TDD operation information, a transmission direction to be used by each cell during an upcoming period of time including one or more transmission time intervals (TTIs) of each cell as specified in claims 1 and 20 in combination with other limitations recited as specified in claims 1 and 20.

Davydov (US Pub.  20150215928) discloses a joint transmission mode used by multiple cells. However, the disclosure of Davydov taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with indicating, by the joint traffic direction scheduler, to each cell the determined transmission direction to be used by that cell during the one or more TTIs as claimed in claims 1 and 20 in combination with other limitations recited as specified in claims 1 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476